Exhibit 10.1

 

LOGO [g519543ex4_1pg001a.jpg]

EXECUTION COPY

April 9, 2013

Purdue Pharma L.P.

One Stamford Forum

201 Tresser Blvd.

Stamford, Connecticut 06901

Beacon Company

c/o Jonathan G. White, Esq.

Ogier House

The Esplanade

St. Helier, Jersey JE4 9WG

Channel Islands

Rosebay Medical Company L.P.

c/o North Bay Associates

14000 Quail Springs Parkway

Oklahoma City, Oklahoma 73134

 

Re: Lock-Up Release & Registration Rights Waiver

Ladies and Gentlemen:

This letter agreement (this “Agreement”) confirms the agreement among Infinity
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), Purdue Pharma
L.P. (“Purdue”), Beacon Company (“Beacon”) and Rosebay Medical Company L.P.
(“Rosebay” and, together with Purdue and Beacon, the “BRP Entities”) regarding
certain matters related to the Securities Purchase Agreement dated as of
July 17, 2012, among the Company and the BRP Entities (the “Purchase
Agreement”), as set forth in greater detail below. Defined terms used herein but
not otherwise defined herein shall have the meaning given to them in the
Purchase Agreement.

 

1. Background. In connection with the offering of shares of the Company’s common
stock, par value $0.001 (the “Common Stock”) priced on December 13, 2012,
pursuant to Registration Statement No. 333-184775 on Form S-3 (the “Offering”),
the BRP Entities are restricted from, among other things, selling or otherwise
transferring, directly or indirectly, shares of the Common Stock for a period of
180 days subsequent to the Offering, or June 12, 2013 pursuant to Section 4.7 of
the Purchase Agreement (the “PA Transfer Restriction”) and the lock-up
agreements executed by each of the BRP Entities in favor of Morgan Stanley & Co.
LLC and J.P. Morgan Securities LLC (the “Underwriters”) dated December 10, 2012
(the “Lock-Up Agreements”). Beacon and Rosebay (collectively, the “Selling
Stockholders”) have requested that the Company permit and facilitate the sale of
shares of Common Stock held by the Selling Stockholders that would not otherwise
be eligible for sale pursuant to the restrictions set forth in the foregoing
sentence.

 

LOGO [g519543ex4_1pg001b.jpg]



--------------------------------------------------------------------------------

2. Proposed Sale. In connection with consummating a one-time firm-commitment
underwritten offering of shares of Common Stock currently held by the Selling
Stockholders to be publicly announced in a press release no later than April 10,
2013 (“Press Release”) pursuant to Registration Statement No. 333-184184 on Form
S-3 (the “Proposed Sale”), the Company and the BRP Entities hereby agree to the
following, effective as of the issuance of the Press Release announcing the
Proposed Sale:

 

  (a) In the event the Selling Stockholders sell any shares of Common Stock in
the Proposed Sale, then:

 

  A. the BRP Entities agree that they will not exercise any of their rights
under Section 4.5 of the Purchase Agreement in connection with the Company’s
next Underwritten Offering, which, for the avoidance of doubt, does not include
the Proposed Sale;

 

  B. the Company waives the PA Transfer Restrictions only to the sale of shares
of Common Stock in the Proposed Sale and the BRP Entities shall otherwise remain
subject to all restrictions set forth in Section 4.7 of the Purchase Agreement
(as amended below) with respect to any other shares of Common Stock or other
applicable securities; and

 

  C. Section 4.7 of the Purchase Agreement is hereby deleted in its entirety and
a new Section 4.7 is inserted in lieu thereof which reads as follows:

“(a) During the period beginning on the date the BRP Entities sell any Shares in
connection with a firm-commitment underwritten offering of Shares to be publicly
announced no later than April 10, 2013 pursuant to Registration Statement
No. 333-184184 on Form S-3 (the “Offering”) and through and including the
six-month anniversary following the time at which the underwriting agreement is
signed in connection with the Offering (the “Company Lock-Up Period”), the BRP
Entities agree, with respect to all of the Shares not sold by the BRP Entities
in the Offering (the “Remaining Shares”), (i) not to offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Remaining Shares or (ii) not to enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of any Remaining Shares, whether any transaction described in
clause (i) or (ii) above is to be settled by delivery of securities, in cash or
otherwise, during the Company Lock-Up Period; provided, however, that the
foregoing restrictions shall not apply to (a) transfers as a bona fide gift,
(b) distributions to Associated Companies, (c) transfers by will, other
testamentary document or intestate succession to the legal representative, heir,
beneficiary or a member of the immediate family of an Associated Company,
(d) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act, provided that such plan does not provide for the

 

2



--------------------------------------------------------------------------------

transfer during the Company Lock-Up Period and no public announcement or filing
under the Exchange Act regarding the establishment of such plan shall be
required of or voluntarily made by or on behalf of the undersigned or the
Company, or (e) sales to an underwriter pursuant to an Underwriting Offering
(provided that the BRP Entities are then entitled to exercise their rights under
Section 4.5(a) hereof); provided that in the case of any transfer or
distribution pursuant to clause (a), (b), or (c) above, (y) each donee or
distributee shall sign and deliver a legally binding written instrument
evidencing the donee’s or distributee’s intention to be bound by this
Section 4.7(a), and (z) no filing under Section 16(a) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Common Stock, shall
be required or shall be voluntarily made during the restricted period referred
to in the foregoing sentence.

(b) During the period between the date of this Agreement and December 31, 2013
(the “Underwriter Lock-Up Period”), if requested by the Company and/or any
managing underwriters, placement agents or initial purchasers for any offering
of capital stock proposed by the Company during the Underwriter Lock-Up Period,
the BRP Entities agree to execute, at the time of such offering, agreements
(each a “Lock-Up Agreement”) for any such period as may be requested by the
Company, the managing underwriters, the placement agents or the initial
purchasers, as the case may be, provided, that all officers, directors and
Affiliates of the Company enter into similar agreements with equivalent terms.
The Lock-Up Agreements will require the BRP Entities to agree to (i) not to
offer, pledge, announce the intention to sell, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Remaining Shares still owned or (ii) not to enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of any Remaining Shares still owned, whether
any transaction described in clause (i) or (ii) above is to be settled by
delivery of securities, in cash or otherwise, during the lock-up period under
the Lock-Up Agreement; provided, however, that the foregoing restrictions shall
not apply to (a) transfers as a bona fide gift, (b) distributions to Associated
Companies, (c) transfers by will, other testamentary document or intestate
succession to the legal representative, heir, beneficiary or a member of the
immediate family of an Associated Company, (d) the establishment of a trading
plan pursuant to Rule 10b5-1 under the Exchange Act, provided that such plan
does not provide for the transfer during the lock-up period under the Lock-Up
Agreement and no public announcement or filing under the Exchange Act regarding
the establishment of such plan shall be required of or voluntarily made by or on
behalf of the undersigned or the Company, or (e) sales to an underwriter
pursuant to an Underwriting Offering (provided that the BRP

 

3



--------------------------------------------------------------------------------

Entities are then entitled to exercise their rights under Section 4.5(a)
hereof); provided that in the case of any transfer or distribution pursuant to
clause (a), (b), or (c) above, (y) each donee or distributee shall sign and
deliver a Lock-Up Agreement, and (z) no filing under Section 16(a) of the
Exchange Act, reporting a reduction in beneficial ownership of shares of Common
Stock, shall be required or shall be voluntarily made during the restricted
period referred to in this Section 4.7(b).

(c) The Company may impose stop-transfer instructions with respect to the
Remaining Shares in accordance with the terms hereof.

(d) Any BRP Entity receiving any written notice from the Company regarding the
Company’s plans to effect an offering shall treat such notice confidentially and
shall not disclose such information to any person other than as necessary to
exercise its rights under this Agreement.”

 

  (b) In the event the Selling Stockholders sell no shares of Common Stock in
the Proposed Sale, then Section 2(a) above shall be void and have no effect and
the BRP Entities shall remain subject to all rights and restrictions set forth
in the Purchase Agreement prior to the execution of this Agreement, including
Sections 4.5 and 4.7 thereof.

 

3. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of law rules thereof. This Agreement contains the entire understanding and
agreement of the parties hereto with respect to the particular subject matter
hereof and supersedes all prior or contemporaneous agreements, understandings or
discussions between the parties regarding such particular subject matter;
provided, however, that except as otherwise specifically contemplated hereby,
the Purchase Agreement remains in full force and effect as of the date hereof.
This Agreement may not be amended or modified except by a written instrument
signed by each of the parties hereto. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. This Agreement may not be
assigned by any party hereto without the prior written consent of the other
parties hereto. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

Please confirm the agreement between the Company and BRP Entities to the
foregoing by countersigning this Agreement in the space set forth below.

 

Very truly yours, INFINITY PHARMACEUTICALS, INC. By:  

/s/ Lawrence E. Bloch

  Name:   Lawrence E. Bloch, M.D., J.D.   Title:   EVP, Chief Financial Officer
and Chief Business Officer

 

Acknowledged and agreed as of the date first set forth above: PURDUE PHARMA L.P.
By:   Purdue Pharma Inc., its general partner By:  

/s/ Stuart Baker

  Name:   Stuart Baker   Title:   Executive Vice President BEACON COMPANY By:  

/s/ Anthony M. Roncalli

  Name:   Anthony M. Roncalli   Title:   Assistant Secretary ROSEBAY MEDICAL
COMPANY L.P. By:   Rosebay Medical Company, Inc., its general partner By:  

/s/ Anthony M. Roncalli

  Name:   Anthony M. Roncalli   Title:   Vice President

[Signature Page to Letter Agreement]